Order modified by striking therefrom the provision thereof permitting the service of an amended complaint, and in place thereof substituting the following: Ordered further that, upon plaintiff complying with the aforesaid condition, the direction dismissing the complaint be and the same hereby is set aside, with leave to the plaintiff to move at Special Term for permission to make and serve an amended complaint as he may be advised; order as so modified affirmed, without costs to either party. No opinion. Jenks, P. J., Carr, Stapleton and Mills, JJ., concurred; Thomas, J., dissented.